Citation Nr: 0325996	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  99-12 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for bilateral hearing loss.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of a sprained right ankle.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of a sprained left ankle.

4.  Entitlement to service connection for ocular albinoidism.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from April 1984 to May 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 1997 and January 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida (RO).  The August 1997 
rating decision granted service connection for bilateral 
hearing loss, residuals of sprained right ankle, and 
residuals of a sprained left ankle.  Service connection was 
denied for ocular albinoidism.  A 10 percent disability 
evaluation was assigned for the veteran's hearing loss and 
noncompensable disability evaluations were assigned for each 
of the veteran's ankles, effective May 1997.  In January 
2001, the veteran's disability evaluations were increased to 
20 percent disabling for his bilateral hearing loss and 10 
percent disabling for each of his ankles, also effective May 
1997.


REMAND

The veteran essentially contends that the disability 
evaluations assigned for his bilateral hearing loss, 
residuals of a sprained right ankle, and residuals of a 
sprained left ankle do not accurately reflect the severity of 
those disabilities.  In addition, the veteran claims 
entitlement to service connection for ocular albinoidism.  A 
review of the record leads the Board to conclude that 
additional development is needed in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to make a decision on the 
veteran's claim at this time.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  This legislation is applicable to the 
veteran's claims.  

A review of the claims file does not reflect that the 
appellant was properly advised of the changes brought about 
by the VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  
While the Board acknowledges that the veteran was provided a 
copy of the provisions of the VCAA in April 2003, the record 
is entirely negative for evidence of consideration of the 
provisions of the VCAA by the RO and the veteran's claims 
were certified to the Board without the veteran being given 
appropriate notice of his rights and responsibilities and 
VA's responsibilities under the VCAA.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board notes that the RO did not 
prior to issuance of the statement of the case, send a letter 
to the veteran telling him what was needed to substantiate 
his claim, the veteran's rights and responsibilities under 
the VCAA, and whose responsibility it would be to obtain 
evidence.  As a consequence, the veteran's claim was 
certified to the Board without the veteran being given 
appropriate notice of his rights and responsibilities, and 
VA's responsibilities under the VCAA.  However, the Board 
cannot correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  As a result of the change in the law 
brought about by the VCAA and the lack of proper notification 
of that change to the veteran, the veteran's claims must be 
remanded to the RO to ensure that the veteran is given proper 
notice of his rights and responsibilities under the VCAA and 
to ensure that all duty to notify and duty to assist 
obligations of the VA are met.

The Board observes that the record indicates that the veteran 
was treated at the Gainesville, Tallahassee, and Lake City VA 
Medical Centers from January 1998 through October 2000, but 
that is unclear whether the veteran's complete VA treatment 
records are currently associated with the veteran's claims 
file.  The Board observes that, in January 2001, the RO 
requested additional VA medical records, not available 
electronically, but that there is no indication in the record 
whether these medical records are available at the relevant 
RO or will be associated with the veteran's claims file.  
Further, a review of the record discloses that no additional 
VA treatment records for the time period from October 2000 to 
the present have been submitted and there is no evidence that 
the RO attempted to obtain these treatment records.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").  Accordingly, 
any additional medical records related to the veteran's 
bilateral hearing loss, residuals of sprained right and left 
ankles, and ocular albinoidism should be associated with the 
veteran's claims file.

Additionally, the Board finds that it would be helpful in 
this case to afford the veteran an additional VA audiological 
examination.  The Board observes that the veteran was 
afforded VA audiological examinations in July 1999 and 
February 2001 in connection with his claim for an increased 
initial disability evaluation for his bilateral hearing loss, 
and that reports of those examinations are associated with 
the veteran's claims file.  Nevertheless, the examination 
reports and VA treatment records create a question as to the 
veteran's disability picture.  In this regard, the Board 
notes that VA treatment records show that the veteran has 
mild to severe sensorineural hearing loss bilaterally, with 
poor word recognition scores, and that the veteran wore 
hearing aids.  The July 1999 VA audiological examination 
showed a right ear pure-tone threshold average of 64 and a 
left ear pure-tone threshold average of 64, with Maryland CNC 
speech recognition scores of 66 percent in the right ear and 
82 percent in the left ear.  According to 38 C.F.R. § 4.85, 
Table VI, the veteran had Level VI hearing acuity in his 
right ear and Level IV hearing acuity in his left ear.  
However, the February 2001 VA audiological examination showed 
pure-tone average thresholds of 63 for each ear and Maryland 
CNC speech recognition scores of 96 percent for each ear, 
which, according to 38 C.F.R. § 4.85, Table VI, indicated 
that the veteran had Level II hearing acuity in each ear.  In 
short, the evidence of record is unclear as to the veteran's 
actual level of hearing acuity.  The Board cannot render an 
informed decision concerning the level of disability caused 
by the veteran's service-connected bilateral hearing loss in 
the absence of specific medical information, including 
another audiological evaluation, clarifying the conflicting 
medical evidence.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c) (VA has an affirmative duty to obtain an examination 
of the claimant at Department health-care facilities if the 
evidence of record does not contain adequate evidence to 
decide a claim).

In addition, the Board also notes that the veteran was 
afforded a VA examination in July 1999 in connection with his 
claims for increased disability evaluations for his residuals 
of sprained right and left ankles.  The examination report is 
associated with the veteran's claims file.  Although the 
examination report discusses the veteran's complaints and the 
results of physical examination of the veteran, the 
examination report does not include the clinical findings 
necessary to evaluate the veteran's disability under the 
Schedule for Rating Disabilities, and more specifically, 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5270-5273.  
Likewise, the VA examination did not provide an adequate 
description of functional loss due to pain, weakened 
movement, fatigability, and incoordination pursuant to 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995) (weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled).  Therefore, the Board finds 
that the veteran should be afforded an additional VA 
examination to determine the veteran's current level of 
impairment due to his ankle disorders.  See 38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c) (VA has an affirmative duty 
to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of the claims and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans v. 
Secretary of Veterans Affairs, supra. 

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claims, as well as 
his and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
disability evaluation for his service-
connected bilateral hearing loss, 
residuals of a sprained right ankle, and 
residuals of a sprained left ankle, as 
well as regarding the veteran's claim for 
service connection for ocular 
albinoidism.  The RO should then obtain 
any referenced records.  All new evidence 
and/or arguments must be associated with 
the veteran's claims folder.

2.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for his bilateral 
hearing loss, residuals of sprained right 
and left ankles, and ocular albinoidism.  
After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
this treatment, including, but not 
limited to:  

a.	All written (non-electronic) 
medical records from the relevant 
VA medical center(s) for the 
period from January 1998 to 
October 2000.
b.	All (electronic and written) 
medical records from the relevant 
VA medical center(s) for the 
period from October 2000 to the 
present.

3.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, the veteran 
should be afforded an audiogram and 
Maryland CNC speech recognition test to 
determine the nature and severity of the 
veteran's bilateral hearing loss.  The 
veteran's VA claims folder should be made 
available to the examiner for review.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's July 
1999 and February 2001 VA examination 
reports.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is also 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether the veteran's 
bilateral hearing loss has improved or 
worsened, explaining the inconsistencies 
between the veteran's July 1999 and 
February 2001 VA audiological 
evaluations, while contemplating the 
veteran's VA treatment records.  The 
examiner is requested to report 
complaints and clinical findings in 
detail and the basis for the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record. 

4.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, the veteran 
should be afforded an examination by an 
orthopedist to ascertain the severity and 
manifestations of the veteran's residuals 
of sprains of the right and left ankles, 
including clinical findings correlating 
with the pertinent schedular criteria.  
The examining physician should review the 
claims file, conduct all indicated 
studies, report pertinent medical 
complaints, symptoms and clinical 
findings.  The examiner should provide a 
medical rationale for all conclusions and 
opinions.  

The examiner is requested to review the 
veteran's records with a view towards 
assessing the veteran's current level of 
impairment due to his residuals of right 
and left ankle sprains.  Foremost, the 
examiner should identify all residuals 
attributable to the veteran's right and 
left ankle sprains.  The examiner is 
requested to clinically correlate the 
veteran's complaints and findings to each 
diagnosed disorder.  The examiner must 
also specify which disorders or 
manifestations are causally or 
etiologically related to the veteran's 
service-connected residuals of sprains of 
the right and left ankles.  The examiner 
should report the range of motion 
measurements for the veteran's ankles and 
provide the normal range of motion of an 
ankle.  To the extent possible, the VA 
examiner must provide an objective 
characterization as to whether there is 
any pain, weakened movement, or excess 
fatigability, and whether there is likely 
to be additional range of motion loss due 
to any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) fatigability; or (4) incoordination.  
The examiner should describe whether pain 
found to be related to his residuals of 
sprains of the right and left ankles 
significantly limits his functional 
ability, particularly during flare-ups or 
when the joints are used repeatedly.  To 
the extent possible, the VA examiner must 
also provide an objective 
characterization as to the duration and 
severity of such exacerbations.  All 
limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.  X-rays should be performed 
and, if arthritis of the ankle is 
present, the examiner should discuss the 
etiology of the arthritis.  If ankylosis 
is present, the VA examiner should 
indicate the extent of the ankylosis, as 
well as indicate any neurological or 
muscular impairment.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2003), the claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be provided a full copy 
of this remand, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  

5.  The RO should review the veteran's 
claims in light of all evidence 
associated with the claims file 
subsequent to the transfer of the claims 
file to the Board.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




